DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11 and 12 directed to group non-elected without traverse.  Accordingly, claims 11 and 12 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please CANCEL claims 11 and 12.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or render obvious the cumulative limitations of instant claim 1 when provided the broadest reasonable interpretation in light of the specification, with particular attention drawn towards the as amended claim limitations “…an outer fixed ring spaced from the central rotating member and surrounding an outside of the central rotating member; a planetary member connected to the central rotating member so as to rotate inside the outer fixed ring;  a driving shaft connected to the planetary member and the stirring paddle and extending in a radial direction of the outer fixed ring; and a supporting member connected to the planetary member and the driving shaft, wherein the driving shaft is configured to reciprocate in a longitudinal direction via the supporting member by rotation of the rotary motor. the outer fixed ring has a through hole extending from an outer surface of the outer fixed ring to an inner surface of the outer fixed ring, and the through hole of the outer fixed ring is configured to be connectable to a nozzle.”	
The most relevant prior art is deemed to be previously cited Mine and Summa which fails to explicitly disclose the driving shaft and a through hole in an outer surface of the outer fixed ring connectable to a nozzle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795